Citation Nr: 0842260	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-17 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a dental condition has been received.

2.  Entitlement to service connection for a dental condition 
as secondary to service-connected heart disability, for the 
purpose of VA outpatient treatment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran had active service from July 1971 to September 
1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision in which 
the RO denied the veteran compensation benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1151, for a dental condition 
as a result of VA medical treatment.  The veteran filed a 
notice of disagreement (NOD) in May 2005 indicating that he 
did not intend to file a claim pursuant to the provisions of 
38 U.S.C.A. § 1151 but rather to file a claim for service 
connection for a dental condition secondary to the events 
involved during surgery for his service-connected heart 
condition.  The RO issued a statement of the case (SOC) 
reflecting the recharacterization of the issue in March 2006.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in May 2006 limiting 
the appeal to the issue of service connection for a dental 
condition as secondary to service-connected heart disability.

The RO initially denied service connection for a dental 
condition in a May 2001 rating decision.  The RO continued 
the denial in a July 2002 decision.  Although notified of the 
each decision in May 2001 and July 2002, respectively, the 
veteran did not initiate an appeal of either decision.  
Hence, the decisions are final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  Thus, regardless of 
the RO's actions, the Board must address the question of 
whether new and material evidence has been received to reopen 
the claim because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim on a 
de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

2.  In a July 2002 rating decision, the RO denied service 
connection for a dental condition.  Although the RO notified 
the appellant of the decision and of his appellate rights in 
a letter dated later that month, he did not initiate an 
appeal.

3.  The evidence received since the July 2002 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.

4.  The competent evidence is at least evenly balanced on the 
question of whether the veteran's dental condition, loss of 
teeth numbers 14 and 15, is related to the surgery for his 
service-connected heart disability.


CONCLUSIONS OF LAW

1.  The July 2002 RO decision that denied service connection 
for a dental condition is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for a 
dental condition as secondary to service-connected heart 
disability are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).

3.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for a dental condition as 
secondary to service-connected heart disability, for the 
purpose of VA outpatient treatment, are met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.330, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In view of the Board's favorable disposition of the veteran's 
claim, the Board finds that all notification and development 
action needed to fairly adjudicate the claim have been 
accomplished. 

II.  Claim to Reopen

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As noted earlier, the RO denied service connection for a 
dental condition in a May 2001 rating decision, and continued 
the denial in a July 2002 decision.  Although notified of 
each decision in May 2001 and July 2002, respectively, the 
veteran did not initiate an appeal of either, and the 
decisions are final as to the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

In this appeal, the veteran filed a request to reopen a claim 
for a dental condition in May 2004.  Regarding petitions to 
reopen filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108  require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In the July 2002 rating decision, the RO denied the veteran 
service connection for a dental condition because there was 
no medical evidence of dental trauma in service and reports 
of dental treatment were limited to conditions affecting the 
teeth and gums, which are not subject to service connection.  
The evidence then before the RO included service treatment 
records, operation and discharge reports from a private 
facility affiliated with the Bedford VA Medical Center 
(VAMC), and VA dental treatment records dated from October 
1998 to March 2001.  

Since the July 2002 decision, evidence added to the claims 
file includes VA dental treatment records dated from November 
1983 to February 1994 and a June 2005 letter from Dr. Z., the 
VA dentist who treated the veteran during that time.  The 
dental treatment records show treatment prior to and after 
the February 1991 surgery for the veteran's service-connected 
heart disability.  The letter reflects Dr. Z.'s recollection 
of receiving a telephone call in February 1991 following the 
cardiac surgery alerting him to dental pain incurred during 
intubation and thinking that the probabilities of a 
spontaneous toothache within a day of two of surgery were 
very small, calling into question some other etiology.  Dr. 
Z. stated that a short time later he was surprised to find a 
fractured root on the upper left cuspid, and recalled that 
the veteran had told him of clamping down on the endotracheal 
tube in the recovery room and noticing discomfort in the 
mouth.  Dr. Z. stated that at that time he had theorized that 
the upper arch absorbed the dental force by fracturing the 
root, whereas on the lower jaw the force was transmitted 
through the root and bone, causing some transient reversible 
periodontal/periosteal pain and hyperemia.

The above evidence had not been considered by agency 
adjudicators in connection with the previously denied claim, 
and the evidence is not cumulative or redundant of evidence 
previously of record.  Thus, it constitutes "new" evidence.  
Moreover, since the evidence suggests that the veteran's 
dental condition may be associated with surgery for his 
service-connected heart disability, the evidence relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  Under these circumstances, the Board concludes that 
the criteria for reopening the claim for service connection 
for a dental condition are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

II.  Service Connection

As indicated above, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initially, the Board notes that service connection is in 
effect for a heart disability, aortic stenosis and 
insufficiency with arteriosclerotic heart disease status post 
aortic valve replacement.  The Board also notes that the 
medical evidence of record shows that the veteran currently 
has a dental condition.  The issue is thus whether the 
veteran's current dental condition is medically related to 
his service-connected heart disability, either on the basis 
of causation or aggravated.  

The record shows that Dr. Z. did provide dental care to the 
veteran at the Boston VAMC prior to and after his cardiac 
surgery in February 1991.

A September 1990 VA dental treatment note reflects that teeth 
numbers 1, 2, 7, 16, 17, 18, and 32 were missing.  

A February 5, 1991 VA pre-operative dental treatment note 
reflects that the veteran was to undergo surgery for 
placement of a prosthetic heart valve and that evaluation 
showed no significant periodontal bone involvement except 
minor abnormalities with teeth numbers 10, 13, and 28.  The 
dentist concluded that none of these abnormalities should 
pose an increased risk to the veteran peri-surgically.  

A February 12, 1991 VA dental treatment note reflects that 
treatment would be terminated as the veteran will be 
unavailable for several months.

A February 14, 1991 operation report from a private facility 
reflects that the veteran underwent aortic valve replacement.  

A February 22, 1991 discharge summary reflects that the 
veteran underwent coronary artery bypass graft with aortic 
valve replacement and that 6 days later he complained of a 
questionable loose left molar that was slightly sensitive to 
hot and cold liquids.  There did not appear to be any abscess 
or infection so it was decided the veteran should just see 
his dentist as soon as he is able after discharge for 
evaluation.

An April 1992 VA dental treatment note reflects that teeth 
numbers 1, 2, 7, 14, 15, 16, 17, 18, 31, and 32 were missing.  

The June 2005 letter from Dr. Z. reflects his recollection of 
receiving a telephone call in February 1991 following cardiac 
surgery alerting him to dental pain incurred during 
intubation.  He noted remembering the stress, and almost 
panic, that he might have missed something in his pre-
operative dental evaluation just prior to the cardiac valve 
replacement surgery.  He also remembered reviewing his notes 
and dental x-rays and finding no prior complaint, symptoms, 
or dental decay that might have been missed especially around 
the existing crown and bridge reconstruction.  He also 
remembered thinking that the probabilities of a spontaneous 
toothache within a day of two of surgery were very small, 
calling into question some other etiology.  He stated that he 
had visited the veteran at home very shortly after discharge 
from the hospital and recalled not seeing any soft tissue 
swelling or evidence of acute infection.  He noticed 
discomfort in both arches but more so in the lower arch, 
mainly the lower bicuspid area.  He noted that a short time 
later he was surprised to find a fractured root on the upper 
left cuspid and recalled that the veteran had told him of 
clamping down on the endotracheal tube in the recovery room 
and noticing discomfort in the mouth.  He stated that at that 
time he had theorized that the upper arch absorbed the dental 
force by fracturing the root, whereas on the lower jaw the 
force was transmitted through the root and bone, causing some 
transient reversible periodontal/periosteal pain and 
hyperemia.  He also remembered the veteran's coming into the 
VA clinic during convalescence for x-rays and further 
evaluation but that he could not find any diagnostic, 
pathological changes.  Subsequently, signs and symptoms 
appeared in the upper arch leading to the discovery of the 
root fracture, which was treated by root canal in attempts to 
save the tooth without success.  At the time of extraction, a 
second fracture was found, a more vertical one that the first 
horizontal one.  

In a July 2005 statement, the veteran summarized his 
assertions by stating that he sustained a fractured tooth 
secondary to intubation during surgery for his service-
connected heart disability, that the tooth needed to be 
removed, and that the subsequent shifting of teeth required 
further treatment.

Initially, the Board observes that not all of the veteran's 
VA dental treatment notes may be of record.  The RO requested 
the veteran's medical records from the Boston VAMC during 
February 1991, and the Boston VA Healthcare System sent the 
request records.  However, although the veteran was receiving 
dental care through the VAMC and teeth numbers 14, 15, and 31 
were extracted sometime after the February 1991 surgery, 
treatment notes of those extractions are not of record.  The 
Board is aware that, in such cases, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt doctrine.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim for service connection for a dental condition 
as secondary to service-connected heart disability has been 
undertaken with these heightened duties in mind.

Next, the Board notes that the pre-operative dental treatment 
evaluation reflects no significant periodontal bone 
involvement except minor abnormalities with teeth numbers 10, 
13, and 28 and the dentist's assessment that none of these 
should pose an increased risk to the veteran peri-surgically.  
The Board also notes that the discharge summary reflects 
complaints of a questionable loose left molar 6 days after 
surgery.  Although the record is unclear as to which tooth 
the veteran was referring, an April 1992 VA dental treatment 
note reflects that additional teeth on the top left side, 
numbers 14 and 15, were missing.  Thus, these teeth were 
extracted sometime after the surgery and before April 1992.

Further, the Board highlights the recollections of the 
veteran's dentist during that time.  He remembered receiving 
a call in February 1991 following the cardiac surgery 
alerting him to dental pain incurred during intubation.  He 
remembered reviewing his notes and dental x-rays and finding 
no prior complaint, symptoms, or dental decay that might have 
been missed especially around the existing crown and bridge 
reconstruction.  He also remembered thinking that the 
probabilities of a spontaneous toothache within a day of two 
of surgery were very small, calling into question some other 
etiology.  He remembered visiting the veteran at home very 
shortly after discharge and recalled not seeing any soft 
tissue swelling or evidence of acute infection, and that a 
short time later he was surprised to find a fractured root on 
the upper left cuspid and that the veteran had told him of 
clamping down on the endotracheal tube in the recovery room 
and noticing discomfort in the mouth.  He also remembered 
theorizing that the upper arch absorbed the dental force by 
fracturing the root, whereas on the lower jaw the force was 
transmitted through the root and bone, causing some transient 
reversible periodontal/periosteal pain and hyperemia.  He 
remembered the veteran's coming into the VA clinic during 
convalescence for x-rays and further evaluation but that he 
could not find any diagnostic, pathological changes.  Lastly, 
he remembered discovering the root fracture, which was 
treated by root canal in attempts to save the tooth without 
success, and that a second fracture was found at the time of 
extraction.  Thus, the dentist essentially links the 
veteran's complaints of a loose tooth 6 days after surgery to 
his report of clamping down on the endotracheal tube and the 
two subsequent fractures that led to extractions.

Although the treatment notes regarding the home visit and the 
extractions of teeth numbers 14 and 15 are not of record, 
given that the record shows that those teeth were extracted 
sometime after the surgery in February 1991 and before April 
1992 when they were noted as being missing, the Board finds 
the dentist's recall of the circumstances surrounding the 
extraction of those teeth credible.  The veteran's documented 
complaint of a loose left tooth 6 days following surgery 
supports the dentist's recall and, ultimately, the veteran's 
assertions.  

Significantly, moreover, the dentist's opinion is not 
contradicted by any other medical evidence or opinion.  The 
Board points out that VA adjudicators are not free to ignore 
or disregard the medical conclusions of a VA physician, and 
are not permitted to substitute their own judgment on a 
medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  While, 
in indicating that a relationship between the veteran's 
dental condition and the surgery for his heart disability 
exists in theory, the dentist's opinion is less than 
definitive; however, it has been expressed in sufficient 
terms to warrant the application of the benefit-of-the-doubt 
doctrine.  

Under the circumstances of this case, and with resolution 
with all reasonable doubt in the veteran's favor, the Board 
finds that the veteran suffered dental trauma to teeth 
numbers 14 and 15 during surgery for his service-connected 
heart disability that eventually led to the extraction of 
those teeth.  Accordingly, service connection for a dental 
condition, namely, the fracture and extraction of teeth 
numbers 14 and 15, as proximately due to or the result of the 
veteran's service-connected heart disability, pursuant to 38 
C.F.R. § 3.310, is warranted.

On a final note, the Board observes that a lower right tooth, 
number 31, was also extracted sometime after the veteran's 
cardiac surgery and before April 1992 when it was noted as 
being missing.  However, given the dentist's theory of the 
root fracture-the upper arch absorbed the dental force by 
fracturing the root, whereas on the lower jaw the force was 
transmitted through the root and bone, causing some transient 
reversible periodontal/periosteal pain and hyperemia-and 
without any competent, probative evidence linking the loss of 
that tooth with the surgery, the Board finds that service 
connection for tooth number 31 is not warranted.  Further, 
the Board observes that the veteran required much dental 
care, to include numerous extractions, prior to the February 
1991 surgery for his heart disability.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for a dental condition has been received, 
the appeal is granted.

Service connection for a dental condition, namely, the 
fracture and extraction of teeth numbers 14 and 15, as 
secondary to service-connected heart disability, for the 
purpose of VA treatment is granted.



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


